Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 21, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The Board’s determination disqualifying claimant from receiving unemployment insurance benefits due to his misconduct is supported by substantial evidence and must be upheld. His actions in visiting his place of employment in an intoxicated condition and getting into a confrontation and altercation with security personnel were clearly detrimental to the employer’s interests. Claimant’s remaining contentions have been considered and rejected as unpersuasive.
Weiss, P. J., Mercure, Cardona, White and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.